Title: To James Madison from A. Crary & Son, 6 November 1802
From: Son, A. Crary &
To: Madison, James


Letter not found. 6 November 1802, Newport, Rhode Island. Mentioned in Jacob Wagner to A. Crary & Son, 19 Nov. 1802 (DNA: RG 59, DL, vol. 14), as a request for information about a spoliation case. Wagner replied that the case had been transmitted to the minister at Madrid “a long time ago” and while the claims negotiations with the Spanish government were “supposed to have eventuated in a treaty,” the terms are “not exactly known.”
